Case 3:19-cv-00054-NKM-JCH Document 168 Filed 08/17/21 Page 1 of 3 Pageid#: 1517




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division


  KIERAN RAVI BHATTACHARYA,                       )
                                                  )
                  Plaintiff,                      )
                                                  )
  v.                                              ) Civil Action No. 3:19-CV-54-NKM-JCH
                                                  )
                                                  )
  JAMES B. MURRAY, JR., et al.,                   )
                                                  )
                  Defendants.                     )
                                                  )


                      NOTICE OF PRESENTATION OF SEALING ORDER

          Notice is hereby given that on or after August 17, 2021, at the United States District Court for

  the Western District of Virginia, Charlottesville Division, 255 West Main Street, Room 304,

  Charlottesville, Virginia, 22902, Defendants will present for consideration by the Court a Motion to

  Exhibits to Plaintiff’s Motions to Quash and to File Opposition Under Seal. The Clerk is requested to

  docket this in a manner that discloses its nature as a Motion to Seal.



  Dated: August 17, 2021                          Respectfully submitted,

                                                  /s/ Brittany A. McGill
                                                  Brittany A. McGill (VSB No. 92401)
   MARK R. HERRING                                Madeline M. Gibson (VSB No. 87561)
   Attorney General of Virginia                   Calvin C. Brown (VSB No. 93192)
                                                  Assistant Attorneys General
   SAMUEL T. TOWELL                               Office of the Virginia Attorney General
   Deputy Attorney General                        202 North 9th Street
                                                  Richmond, Virginia 23219
   MARSHALL H. ROSS                               Telephone: (804) 786-0082
   Senior Assistant Attorney General/             Facsimile: (804) 371-2087
   Trial Section Chief                            bmcgill@oag.state.va.us
                                                  mgibson@oag.state.va.us
Case 3:19-cv-00054-NKM-JCH Document 168 Filed 08/17/21 Page 2 of 3 Pageid#: 1518




                                     cbrown@oag.state.va.us
                                     Counsel for Defendants




                                       2
Case 3:19-cv-00054-NKM-JCH Document 168 Filed 08/17/21 Page 3 of 3 Pageid#: 1519




                                    CERTIFICATE OF SERVICE

          I hereby certify that on the 17th day of August, 2021, I electronically filed the foregoing

  with the Clerk of Court using the CM/ECF system, which will deliver a notice of electronic filing

  to all counsel of record in this case.


                                               /s/ Brittany A. McGill
                                               Brittany A. McGill (VSB No. 92401)
                                               Assistant Attorney General
                                               Office of the Virginia Attorney General
                                               202 North 9th Street
                                               Richmond, Virginia 23219
                                               Telephone: (804) 786-0082
                                               Facsimile: (804) 371-2087
                                               Email: bmcgill@oag.state.va.us

                                               Counsel for Defendants




                                                   3
